Citation Nr: 0332346	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  99-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for stomach problems, claimed as secondary to 
service-connected shell fragment wound residuals of the 
abdomen.  

3.  Entitlement to service connection for a disorder 
manifested by dizziness, vertigo, disequilibrium and loss of 
balance.  

4.  Entitlement to service connection for fractured right 
ankle, claimed as due to loss of balance secondary to 
service-connected head injury.  

5.  Entitlement to service connection for fracture, base of 
the proximal phalanx, right 3rd toe, claimed as due to loss 
of balance secondary to service-connected head injury.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  He served in Vietnam and received awards and 
decorations, to include the Combat Infantryman's Badge, 
Purple Heart, Bronze Star Medal, Vietnam Service Medal and 
Vietnam Campaign Medal. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which determined that new and material 
evidence has not been submitted which was sufficient to 
reopen the veteran's claims of entitlement to service 
connection for tinnitus and service connection for stomach 
problems as secondary to service-connected shell fragment 
wound residuals of the abdomen.  The RO also denied service 
connection for dizziness, vertigo, disequilibrium, and loss 
of balance, which the veteran claimed were secondary to 
service-connected shell fragment wound residuals of the left 
supra-orbital area.  In addition, the RO denied the veteran's 
claims of entitlement to service connection for a fractured 
right ankle and a fracture at the base of the proximal 
phalanx of the right 3rd toe, both claimed as secondary to 
loss of balance, which is in turned claimed as secondary to 
the service-connected head injury.  

During the course of this appeal, the veteran's claims folder 
was transferred to Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.

REMAND

Reasons for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), has enhanced the duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
particular, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board has concluded 
that as to the two issues involving the receipt of new and 
material evidence and the issue of entitlement to service 
connection for dizziness, vertigo, disequilibrium and loss of 
balance as secondary to service-connected shell fragment 
wound residuals of the left supra-orbital area, the veteran 
has not received notice which fully complies with the VCAA 
and Quartuccio.  A VCAA letter sent to the veteran in January 
2002 concerned only the issues of entitlement to service 
connection for a fractured right ankle and a fracture at the 
base of the proximal phalanx of the right 3rd toe.  

A recent decision of the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  Thus, if the record 
has a procedural defect with respect to notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit found that the 30 
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the VBA must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Additional evidentiary development

Regarding the issue of entitlement to service connection for 
dizziness, vertigo, disequilibrium and loss of balance on a 
secondary basis, the Board finds that further development is 
necessary.  

The record reflects that service connection is in effect for, 
among other things, shell fragment wound residuals of the 
left supra-orbital area with retained foreign body in the 
left zygomatic area.  The veteran contends essentially that 
he experiences dizziness, vertigo, disequilibrium and loss of 
balance as a result of the service-connected shell fragment 
wound residuals of the left supra-orbital area.  [The Board 
notes that by rating decision in March 1998 a separate 
disability rating was awarded for headaches as secondary to 
shell fragment wound residuals with retained foreign body of 
the left zygomatic area.]  

The veteran's service medical records reveal that at the time 
of his separation physical examination in June 1968, the 
veteran reported having "dizziness or fainting spells".  He 
was referred for neurological consultation in July 1968.  The 
neurologist noted complaints of recurrent dizziness, but the 
examination was entirely normal.  The symptoms were indicated 
to be functional with no neurologic disease.  Subsequent 
records were negative until May 1986 when the veteran 
reported loss of balance problems.  Private medical records 
show that the veteran was treated by Dr. L.F. from March 1992 
to August 1995 for residuals of his service related head 
injury, including a combination of headaches and 
vertigo/disequilibrium.  Dr. L.F. noted that the veteran's 
balance worsened again after suffering a head injury in an 
automobile accident in the early 1990's.  In August 1995, Dr. 
L.F. indicated that the veteran remained fairly stable with 
his "postconcussion syndrome and related symptomatology 
including vertigo."  In a June 1998 statement, Dr. L.F. 
opined that, based on his knowledge of the veteran and his 
prior medical history, the veteran's vertigo resulted from 
his service-related injuries.  In a December 1998 statement, 
Dr. L.F. again stated that it was his opinion that "to a 
reasonable degree of medical certainty that [the veteran's] 
present and persisting symptomatology of headache and vertigo 
relate to his service-connected injury in Vietnam."  

The veteran was afforded a VA neurological examination in 
October 1999.  The claims file was reviewed.  The diagnosis 
was disequilibrium which the examiner stated had a central 
component based on the veteran's examination.  The examiner 
suggested that the veteran get an electronystagmogram (ENG) 
to access a question of central versus peripheral lesion 
definitively.  The examiner indicated that it was possible 
that if the veteran had a central disequilibrium syndrome, 
this could be related to head injury, particularly the head 
injury of 1966.  The examiner noted that a psychogenic cause 
was possible, but the examiner indicated that she was 
impressed with the consistency of the veteran's story 
throughout several VA examinations as well as private 
physician examinations.  The examiner indicated that she 
would also like to refer the veteran to Dr. F. of Barrow 
Neurologic Institute for a second opinion regarding the 
validity of the examination findings and the possible 
etiology for the veteran's disequilibrium.  The examiner 
stated that a final dictation for the veteran would be done 
when the results of Dr. F.'s consultation and the results of 
the ENG were available.  

After ENG testing at the Barrow Neurologic Institute in 
October 1999, Dr. F. concluded that the findings indicated 
vestibular dysfunction.  Dr. F. indicated that the study was 
suggestive of a right peripheral vestibular lesion with a 
variant of benign paroxysmal positional vertigo related to 
the anterior semicircular canal.  

A review of the record shows that a final conclusion was 
never provided by the October 1999 VA examiner.  As a result, 
the RO requested that the veteran be afforded another VA 
examination.  The examiner was instructed to provide an 
opinion as to whether it is as likely as not that the 
veteran's disequilibrium was caused or aggravated by the 
service-connected fragment wound.  The veteran was provided 
another VA neurological examination in June 2002.  However, a 
review of the examination report, reflects that the VA 
examiner failed to provide the requested opinion.  

Based on the above factual history, the Board believes that 
the issue of the veteran's entitlement to service connection 
for a disorder manifested by dizziness, vertigo, 
disequilibrium and loss of balance encompasses possible 
direct service connection as well as claimed secondary 
service connection.  This conclusion is based on the service 
medical records, which include complaints of dizziness, as 
well as Dr. F.'s December 1988 statement, which appears to 
associate the veteran's complaints with the original injury 
in service, not as secondary to service-connected 
disabilities.

The veteran's claims of entitlement to service connection for 
fractured right ankle and fracture at the base of the 
proximal phalanx of the right 3rd toe as secondary to loss of 
balance are contingent on him ultimately being awarded 
service connection for disequilibrium/loss of balance.  
Action on those issue is accordingly deferred   

Accordingly, this case is REMANDED to VBA for the following 
action:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.	VBA should refer the claims folder to 
the July 2002 VA examiner for an 
addendum to the examination report 
provided.  The addendum should provide 
written answers to the following 
questions:  

(a)  Is it at least as likely as not 
that the veteran's claimed dizziness, 
vertigo, disequilibrium and loss of 
balance are due to the in-service head 
injury or other incident of his 
military service?

(b)  Is it as least as likely as not 
that the veteran's dizziness, vertigo, 
disequilibrium and loss of balance are 
related to the service-connected shell 
fragment wound residuals of the left 
supra-orbital area?

If the examining physician deems physical 
examination of the veteran and/or 
diagnostic testing to be necessary, such 
should be scheduled.  A complete 
rationale for any opinion expressed 
should be provided.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

If the July 2002 VA examiner is 
unavailable, VBA should arrange for an 
appropriate VA physician to review the 
claims folder, examine the veteran if 
necessary and provide the requested 
information.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




